Citation Nr: 0910168	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  04-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel






INTRODUCTION

The Veteran served on active duty from June 1979 to July 
1989.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a November 2003 rating decision 
rendered by the Sioux Falls, South Dakota, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In August 2007, the Board remanded the case to the agency of 
original jurisdiction for further development.  The requested 
action has been completed and the case has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  From December 19, 2002, to January 2, 2003, the Veteran's 
post operative bilateral carpal tunnel syndrome releases 
prevented him from keeping himself ordinarily clean and 
presentable and attending to the wants of nature; and 
necessitated the need for assistance with dressing, 
undressing, and adjusting his orthopedic devices (splints) as 
well as the need for assistance in protection from hazards or 
dangers incident to his daily environment.  

2.  Since January 2, 2003, the Veteran is not shown to be, as 
a result of his service-connected disabilities, permanently 
bedridden or so helpless as to be in need of the regular aid 
and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need of regular aid and 
attendance are met during the period from December 19, 2002, 
to January 2, 2003.  38 U.S.C.A. § 1114 (l) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.350, 3.352 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209) (argued Dec. 8, 2008).

In February 2003, VA sent the Veteran addressing the VCAA.  
However, this letter is inadequate as it addressed claims 
other than his claim for special monthly compensation.  VCAA 
compliant notice was subsequently furnished to the Veteran in 
a September 2007 letter.  This letter informed him of the 
types of evidence needed to substantiate his claim and its 
duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO. 

While VCAA compliant notice was not provided prior to initial 
adjudication of the Veteran's claim, the Board concludes that 
any error in the timing of the notice is harmless.  As noted 
above, the September 2007 letter contained complete notice 
required by the VCAA and was followed by a subsequent 
adjudication of the claim in a September 2008 supplemental 
statement of the case (SSOC) See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the agency of original jurisdiction's (AOJ) initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case (SOC) or SSOC, 
is sufficient to cure a timing defect).  Thus, the Board 
finds that the content of the letter provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

In addition to the foregoing harmless-error analysis, the 
Board notes that the decision of the Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the September 2007 letter which VA sent to the 
Veteran.

With respect to the duty to assist, the Board observes that 
private medical records documenting the Veteran's carpal 
tunnel release surgery and subsequent post operative follow 
up treatment are not currently associated with the claims 
folder.  Pursuant to the prior Remand, the AOJ asked the 
Veteran, via a letter dated in September 2007, to identify 
all sources of treatment for his carpal tunnel syndrome and 
to execute appropriate releases to allow VA to obtain all 
non-VA records.  Specifically, the Veteran was asked to sign 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, 
authorizing VA to obtain records from Dr. M.H., the private 
physician who appears to have treated the Veteran immediately 
following his surgery.  The Veteran did not respond to the 
request.  The Court has held that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of claimants to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In light of the 
foregoing, the Board concludes that VA has fulfilled its' 
duty to assist the Veteran in obtaining pertaining private 
medical records.

The Veteran was afforded a VA examination in August 2003 
addressing the severity of his service-connected carpal 
tunnel syndrome.  Additionally, a VA opinion addressing 
whether the Veteran's post service residuals of carpal tunnel 
syndrome were of such severity to result in the need for 
regular aid and assistance of another was obtained.  

Accordingly, the Board concludes that VA has satisfied its 
duty to assist the Veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefits flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis 

By an April 1990 decision, the RO granted service connection 
for bilateral carpal tunnel syndrome with a noncompensable 
rating.  The Veteran underwent bilateral carpal tunnel 
release surgery on December 19, 2002.  In rating decisions 
issued in June 2003 and November 2003, the RO granted 
temporary total disability for convalescence at 100 percent 
for the Veteran's bilateral carpal tunnel syndrome, effective 
from December 19, 2002, to May 1, 2003.  Based on separate 
100 percent ratings for right and left carpal tunnel syndrome 
during convalescence, which it decided it should have 
recognized in its June 2003 decision, the RO also granted 
entitlement to special monthly compensation (SMC) on account 
of being housebound from December 19, 2002 to May 1, 2003.  
However, SMC for aid and attendance was denied.  The Veteran 
appealed the denied of SMC based on the need for regular aid 
and attendance.

A March 2003 statement from Dr. M.H., a private orthopedic 
specialist, notes that the Veteran underwent a bilateral 
carpal tunnel release on December 19, 2002.  At the same 
time, he was given bilateral shoulder subacromial cortisone 
injections for impingement.  He was last seen on February 5, 
2003.  At that time he was doing well and his shoulders and 
hands were not bothering him.  He also denied any numbness or 
tingling; however, he complained of weakness in his hands.  

The report of a March 2003 VA compensation and pension 
examination noted the Veteran's prior carpal tunnel release.  
The examiner observed that the Veteran was having a good 
recovery; however, he was not through his recovery period.

In a July 2003 statement, the Veteran reported that he began 
working in April 2003.  He continued to wear his right hand 
splint until May 2003.  He reported moderate to severe 
discomfort.  

Thereafter, the Veteran reported for an August 2003 VA 
neurological examination to assess the severity of his 
bilateral carpal tunnel syndrome.  The examiner noted that 
the Veteran was a truck driver who returned to work in April 
2003 spending 65 to 70 hours a week in his truck.  He had not 
taken any time off since returning to work.  He could carry a 
gallon of milk in both hands, but not more.  Dr. L.S. 
observed that the Veteran did not seem to be in any acute 
distress.  His hands were not swollen, and looked normal. 
There was a 4 centimeter vertical incision scar on the right 
hand without any tenderness, subcutaneous tissue loss, or 
muscle loss. 

In his February 2004 notice of disagreement (NOD), the 
Veteran stated that, during the convalescent period after his 
bilateral carpal tunnel release surgery from December 19, 
2002 to February 5, 2003, he was required to wear splints on 
his right and left hands that went from the knuckles to 
almost the elbows.  Dr. M.H. instructed him not to get his 
hands wet during this period.  According to the Veteran, his 
wife tended to his daily bathing, some dressing, needs of 
nature, and changing of dressings.

Pursuant to the Board's prior Remand, a VA opinion was 
obtained in September 2008 addressing the issue of whether 
the Veteran required the regular aid and attendance of 
another person.  The opining physician observed that there 
were limited post surgical medical records.  The Veteran's 
surgical treatment record were not of record and the first 
medical record dated after the surgery was the March 2003 
letter from Dr. W.H. noting that the Veteran was last seen on 
February 5, 2003.  The opining physician observed that the 
normal recovery time for open carpal tunnel release was six 
weeks with two weeks of very limited use of the hands and 
gripping motion.  However, even with the splints immobilizing 
the wrist, the fingers would remain mobile.  The usual course 
and stand of care is limited hand use for a total of four 
weeks after surgery with physical therapy instruction and 
home exercise programs commencing the fourth week.  The 
examiner stated that most carpal tunnel releases are 
medically released at six weeks following surgery. The 
examiner noted that it was clear from the Veteran's March 
2003 follow up treatment that the Veteran was doing well. 

In light of the foregoing, the examining VA physician opined 
that the Veteran's reported period of convalescence from 
December 19, 2002, to May, 1, 2003, would be "an unusually 
extended time frame."  The available record suggested that 
the Veteran was released from care on February 5, 2003.  This 
is consistent with the standard 6 weeks of post operative 
care.  There may have been a 2 week time frame from the date 
of surgery that the Veteran may have needed help with 
dressing, assistance with his splints, bathing, and attending 
to the wants of nature.  Also, during this time one would not 
want to get his incisions wet.  However, there would have 
been no medical reason to keep the incisions dry after 2 
weeks.  Further, the examiner could find no objective medical 
evidence that the Veteran was required to keep his incision 
areas dry for 6 weeks.  

The examiner also found no objective evidence that the 
Veteran's bilateral carpal tunnel release prevented him from 
attending to the wants of nature or caused him to require 
care or assistance on a regular basis to protect him from 
hazards or dangerous incidents to his daily environment after 
the initial two weeks following surgery.  

The examiner concluded by opining that the Veteran's service-
connected bilaterally carpal tunnel release at least as 
likely as not resulted in a 2 week period of convalescence 
from December 19, 2002, during which time the Veteran 
required assistance with dressing, undressing, and adjusting 
his orthopedic appliances.  During this time, the Veteran was 
prevented from keeping himself ordinarily clean and 
presentable.  He was also prevented from attending to the 
wants of nature and he required the regular care or 
assistance to protect him from hazards or danger incident to 
his daily environment.  

Special monthly compensation is payable at a specified rate 
if the Veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002), 38 C.F.R. § 3.350(b) (2008).  The Veteran will 
be considered to be in such need if he: (1) has anatomical 
loss or loss of use of both feet or one hand and one feet; 
(2) is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a); or is permanently bedridden.  38 C.F.R. § 3.350(b) 
(2008).

Under 38 C.F.R. § 3.352(a), determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others. In making such 
determinations, consideration is given to such conditions as: 
inability of the claimant to dress or undress himself/herself 
or to keep himself/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself/herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  38 C.F.R. § 3.352(a) (2008).

The Veteran being "bedridden" will be a proper basis for 
the determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.

In this case, the Veteran has not contended that he has lost 
the use of his feet or one hand and foot; has visual 
impairment to the extent that he was blind or nearly blind; 
or was permanently bedridden as a result of his service-
connected disabilities.  

The evidence in this case, discussed in detail above, clearly 
establishes that the Veteran experienced a level of 
incapacity which required care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his daily environment following his surgery on 
December 19, 2002.  Specifically, a VA physician has reviewed 
the record and concluded that it was at least as likely as 
not that the Veteran would have had a two week period 
immediately following surgery where he would have required 
the aid and assistance of another person.  However, there is 
no competent evidence that this incapacity lasted beyond two 
weeks following the surgery.  Moreover, in a February 2009 
written brief, the Veteran's representative has argued that 
the September 2008 VA medical opinion supports a higher level 
of entitlement for the immediate two weeks following surgery.  

The Board has considered the Veteran's lay statements 
concerning the length of time that he required the aid and 
attendance of another person, in particular his wife, 
following surgery.  The Veteran is entirely competent to 
report that he received assistance from his wife during this 
time.  However, the Veteran is not competent to render an 
opinion as to whether his service connected disabilities, in 
particular his carpal tunnel syndrome, is of such severity to 
require the regular aid and attendance of another person 
beyond January 3, 2003.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions to be of little or 
no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board finds that his contentions that he required regular 
aid and attendance to be of lesser probative value than the 
opinion expressed by the VA examiner in September 2008.  The 
medical opinion was provided by a trained health care 
provider who reviewed the record and provided a detailed 
rationale for his opinion.  

The Board is cognizant that potential probative treatment 
records during the time of the Veteran's surgery and 
immediately thereafter are not currently associated with the 
claims folder.  However, as noted above, VA made appropriate 
efforts to assist the Veteran in obtaining these records.  
Unfortunately, the Veteran did not respond to a written 
request in September 2007 to authorize VA to obtain pertinent 
private medical records.  Thus, potentially pertinent 
evidence contained in these records could not be considered.  


In light of the foregoing, the Board concludes that the 
Veteran required the regular aid and attendance of another as 
a result of his service-connected disabilities from December 
19, 2002, to January 3, 2003.  Thereby warranting the grant 
of special monthly compensation based on the need for regular 
aid and attendance during this period.  However, the 
preponderance of the evidence shows that the criteria for 
special monthly compensation after January 3, 2003, have not 
been met.  


ORDER

Entitlement to SMC based on the need of regular aid and 
attendance for the period from December 19, 2002, and January 
2, 2003, is granted, subject to the criteria applicable to 
the payment of monetary benefits.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


